
	
		II
		111th CONGRESS
		1st Session
		S. 2470
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To renew the suspension of duty on
		  Prodiamine.
	
	
		1.Prodiamine
			(a)In generalHeading 9902.03.19 of the Harmonized Tariff
			 Schedule of the United States (relating to Prodiamine
			 (2,6-dinitro-N1,N1-dipropyl-4- (trifluoromethyl)-1,3-benzenediamine) is amended
			 by striking 12/31/2006 and by inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
